Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 1 of 7 Page ID #:941




    1 Gary S. Lincenberg – State Bar No. 123058
         glincenberg@birdmarella.com
    2 Ariel A. Neuman – State Bar No. 241594
         aneuman@birdmarella.com
    3 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Claimant John Brunst
    8
    9                                 UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 UNITED STATES OF AMERICA,                           CASE NO. 2:18-cv-8420-RGK-PJWx
   13                        Plaintiff,                   CLAIMANT JOHN BRUNST’S
                                                          VERIFIED CLAIM AND
   14               vs.                                   STATEMENT OF INTEREST
   15 $1,546,076.35 IN BANK FUNDS                         Assigned to Hon. R. Gary Klausner
      SEIZED FROM REPUBLIC BANK                           Courtroom 850
   16 OF ARIZONA ACCOUNT ‘1889, et
      al.,
   17
                  Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3664304.2
                          CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 2 of 7 Page ID #:942




    1     JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
    2               This Verified Claim and Statement of Interest is being filed at this time in
    3 accordance with the government’s July 2, 2020, letter of direct notice of the filing of
    4 its First Amended Consolidated Master Complaint for Forfeiture.
    5               Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5) of the
    6 Federal Rules of Civil Procedure, and the government’s July 2, 2020, letter of direct
    7 notice, Claimant John Brunst (“Brunst” or “Claimant”) hereby submits this Verified
    8 Claim and Statement of Interest asserting an interest in the following:
    9                    $3,713,121.03 transferred by Davis Wright Tremaine LLP from Bank
   10                     of America account ‘3414 into the government holding account (the
   11                     “Asset”); and
   12                    Approximately 6 Bitcoins surrendered on or about April 6, 2018, from
   13                     a Backpage-controlled wallet; approximately 404.99984122 Bitcoins
   14                     surrendered on or about April 6, 2018, from a Backpage-controlled
   15                     wallet; approximately 199.99995716 Bitcoins surrendered on or about
   16                     April 6, 2018, from a Backpage-controlled wallet; approximately
   17                     173.97319 Bitcoins surrendered on or about April 26, 2018, from
   18                     a Backpage-controlled wallet; approximately 411.00019 Bitcoins
   19                     seized on or about April 13, 2018, from a Backpage-controlled wallet;
   20                     approximately 2.00069333 Bitcoins surrendered on or about May 7,
   21                     2018, from a Backpage-controlled wallet; approximately 136.6544695
   22                     Bitcoins surrendered on or about June 15, 2018, from
   23                     a Backpage-controlled wallet; approximately 2,673.59306905 Bitcoin
   24                     Cash surrendered on or about April 26, 2018, from a
   25                     Backpage-controlled wallet; approximately 55.50826185 Bitcoin Cash
   26                     surrendered on or about May 3, 2018, from a Backpage-controlled
   27                     wallet; approximately 73.62522241 Bitcoin Cash surrendered on or
   28                     about June 15, 2018, from a Backpage-controlled wallet; approximately
        3664304.2
                                                        2
                        CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 3 of 7 Page ID #:943




    1                     16,310.79413202 Litecoins surrendered on or about April 26, 2018,
    2                     from a Backpage-controlled wallet; approximately 783.9735116
    3                     Litecoins surrendered on or about June 15, 2018, from
    4                     a Backpage-controlled wallet; approximately 509.81904619 Bitcoin
    5                     Gold surrendered on or about June 21, 2018, from
    6                     a Backpage-controlled wallet (the “Virtual Currencies”).
    7               On June 1, 2020, the government filed its First Amended Consolidated Master
    8 Verified Complaint for Forfeiture (the “Complaint”) in the above-captioned action.
    9 The government filed a Notice of Errata re: First Amended Consolidated Master
   10 Verified Complaint for Forfeiture on June 11, 2020. (Doc. 109.) By a letter dated
   11 July 2, 2020, the United States of America informed Claimant that he had until
   12 August 6, 2020, to file a Claim identifying any right or interest he has in the
   13 defendant assets identified in the Complaint. Claimant does not believe that the
   14 Asset is a defendant asset in the Complaint, but, because the Complaint includes
   15 certain allegations pertaining to the Asset, Claimant files a claim to the Asset out of
   16 an abundance of caution.
   17               Claimant hereby asserts his ownership interests in the entirety of the Asset.
   18 Claimant hereby asserts a security interest in the Virtual Currencies. Claimant is
   19 a stockholder in Medalist Holdings, Inc., a Delaware corporation (“Medalist”),
   20 whose wholly-owned subsidiaries include Leeward Holdings, LLC; Camarillo
   21 Holdings, LLC; Vermillion Holdings, LLC; Cereus Properties, LLC; and
   22 Shearwater Investments, LLC (“Shearwater”).
   23               On information and belief, Shearwater holds promissory notes initially made
   24 on or about April 22, 2015, by Atlantische Bedrijven C.V. (“ABC”) and UGC Tech
   25 Group C.V. (“UGC”) in connection with the purchase of Backpage.com. The notes
   26 have been subsequently amended. On information and belief, the notes are secured
   27 by liens arising under security agreements, executed on or about April 22, 2015,
   28 encumbering, among other things, the assets of ABC and UGC (“Borrowers”) and
        3664304.2
                                                        3
                       CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 4 of 7 Page ID #:944




    1 the assets of Ad Tech Holdings GP BV; Ad Tech Cooperatief UA; Ad Tech BV;
    2 Classified Solutions Ltd.; Classified Strategies Cooperatief UA; Payment Solutions,
    3 BV; Dartmoor Holdings, LLC; Website Technologies, LLC; Posting Solutions LLC;
    4 Postfaster, LLC; IC Holdings, LLC; and Backpage.com, LLC (collectively,
    5 “Pledgors”).
    6               On information and belief, the security agreements state that they encumber
    7 the following assets of Borrowers and Pledgors (the “Collateral”): “all personal and
    8 property of every kind and nature including without limitation all goods (including
    9 inventory, equipment and any accessions thereto), fixtures, instruments (including
   10 promissory notes), documents, accounts (including health-care-insurance
   11 receivables), chattel paper (whether tangible or electronic), deposit accounts, letter-
   12 of-credit rights (whether or not the letter of credit is evidenced by a writing),
   13 commercial tort claims, securities and all other investment property, supporting
   14 obligations, any other contract rights or rights to the payment of money, insurance
   15 claims and proceeds, all general intangibles (including all payment intangibles), the
   16 IP Collateral, and all products and proceeds of all of the foregoing property.”
   17               On information and belief, financing statements were filed in April 2015 with
   18 the Delaware Secretary of State, the Recorder of Deeds in the District of Columbia,
   19 and the Texas Secretary of State to perfect security interests in the Collateral and
   20 were continued in April 2020. On information and belief, the security agreements
   21 encumbering the Collateral also secure the obligations of ABC and UGC under
   22 purchase agreements and loan agreements executed on or about April 22, 2015, and
   23 the obligations of Pledgors and Carl A. Ferrer, Amstel River Holdings, LLC,
   24 Kickapoo River Investments LLC, Lupine Holdings LLC, CF Holdings GP LLC,
   25 and CF Acquisitions LLC (“Guarantors”) under guarantees executed on or about
   26 April 22, 2015.
   27               On information and belief, Claimant has the right to advancement and
   28 indemnification from ABC and UGC under the purchase agreements and loan
        3664304.2
                                                       4
                       CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 5 of 7 Page ID #:945




    1 agreements, which advancement and indemnification obligations are guaranteed by
    2 Pledgors and Guarantors and also secured by the security interests in the Collateral.
    3               On information and belief, the Asset was deposited in the client trust account
    4 of Davis Wright Tremaine, LLP, for the benefit of Claimant Brunst to pay his legal
    5 fees and costs (and for the benefit of, and to pay the legal fees and costs of, others
    6 who were jointly represented by Davis Wright Tremaine, LLP). The funds were
    7 deposited by or on behalf of ABC and UGC, under the terms of the sales or loan
    8 agreements related to the sale of Backpage.com, which obligated Borrowers,
    9 Pledgors, and Guarantors to provide advancement to Claimant and others.
   10 Claimant’s interests in the Asset, which was deposited for his benefit and was held
   11 by Claimant’s counsel to assure and secure the payment of legal fees and costs, are
   12 legally recognizable interests in the Asset, giving Claimant a superior right, title,
   13 and interest in the Asset over any and all interests asserted by the government in the
   14 Asset.
   15               Alternatively, on information and belief, the Asset is part of the Collateral, in
   16 which Shearwater has a first-priority security interest dating to April 2015 securing
   17 the obligations under the promissory notes, security agreements, and purchase
   18 agreements and loan agreements, including the advancement and indemnification
   19 obligations.
   20               On information and belief, the Virtual Currencies also are part of the
   21 Collateral, in which Shearwater has a first-priority security interest dating to
   22 April 2015 securing the obligations under the promissory notes, security
   23 agreements, and purchase agreements and loan agreements, including the
   24 advancement and indemnification obligations. The security interests in the
   25 Collateral securing the obligations to Claimant are legally recognizable interests in
   26 the Asset and the Virtual Currencies, giving Claimant a superior right, title, and
   27 interest in the Asset and the Virtual Currencies over any and all interests asserted by
   28 the government in the Asset or the Virtual Currencies.
        3664304.2
                                                         5
                       CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 6 of 7 Page ID #:946




    1               Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
    2 Claimant expressly limits his appearance to asserting and defending his claims to the
    3 Asset and the Virtual Currencies. Claimant reserves all rights to challenge the
    4 in rem jurisdiction of this Court and the propriety of venue in this action.
    5
    6 DATED: August 6, 2020                     Gary S. Lincenberg
                                                Ariel A. Neuman
    7
                                                Gopi K. Panchapakesan
    8                                           Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
    9
   10
                                                By:         /s/ Gopi K. Panchapakesan
   11
                                                                  Gopi K. Panchapakesan
   12                                                 Attorneys for Claimant John Brunst
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3664304.2
                                                       6
                       CLAIMANT JOHN BRUNST’S VERIFIED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 131 Filed 08/06/20 Page 7 of 7 Page ID #:947
